Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a converter lens, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the independent claim 1 (where claims 2-14 and 17-20 are dependent from claim 1), of a converter lens having negative refractive power and disposed on an image side of a master lens so that a focal length of an entire system becomes greater than a focal length of the master lens alone, the converter lens comprising: a first lens element closest to an object in the converter lens; and a second lens element next to an image side of the first lens element with a space between the first lens element and the second lens element, wherein the following inequalities are satisfied: 
1.45 < │fa/f│ < 8.55; 
-80.0 < (ra2 + ra1)/(ra2 – ra1) < -2.00; and 
30.0 < vAN < 39.0, 
where f is a focal length of the converter lens, na1 is a d-line refractive index of a material of an image-side lens surface of the first lens element, na2 is a d-line refractive index of a material of an object-side lens surface of the second lens element, ra1 is a curvature radius of the image-side lens surface of the first lens element, ra2 is a curvature radius of the object-side lens surface of the second lens element, fa is a focal length of the space between the first lens element and the second lens element and is defined as fa = 1/[{(/ra1) x (1 – na1)/na2} - {(1/ra2) x (1 - na2)/na2}], and vAN is an average Abbe number of a material of every negative lens included in the converter lens using a d-line as a reference;
as recited in independent claim 15, an interchangeable lens comprising the converter lens as recited in claim 1 with the same conditional statements which must be met; and as recited in independent claim 16, an image capturing apparatus, comprising the converter lens again as recited in claim 1 with the same conditional statements which must be met.
An object of the present invention is to provide a converter lens having a reduced size, which corrects field curvatures and magnification chromatic aberrations.
The closest prior art reference found is Ogata (U.S. Patent Pub. 2016/0274443 A1, wherein Ogata meets all of the claimed invention structural limitations, but fails to meet all of the conditional expressions, wherein all three independent claims recite the same conditional expressions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 29 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 2-20-20.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs. directed to an optical imaging lens, such as for cameras and electronic modules, wherein many of the references are cited because they have similar claimed inventions, and have a common Assignee and/or inventor(s):

	Nakamura				U.S. Patent 4,154,508
Hamanishi et al			U.S. Patent 4,206,971
Ogino					U.S. Patent 4,239,340
Yamada et al				U.S. Patent 4,643,536
Hamanishi				U.S. Patent 4,653,877
Wakamiya et al			U.S. Patent 4,768,868
Aoki et al				U.S. Patent 5,032,012 
Suzuki et al				U.S. Patent 5,253,112
Shimizu et al				U.S. Patent 5,349,474
Kanai et al				U.S. Patent 5,589,976 
Suzuki				U.S. Patent 5,627,677
Yamada et al				U.S. Patent 7,593,163 B2
Eguchi				U.S. Patent 8,027,097 B2
Sugita et al				U.S. Patent 8,223,436 B2
Ogata					U.S. Patent 9,075,291 B2
Chen					U.S. Patent 9,268,117 B2
Yonezawa				U.S. Patent 9,612,425 B2
Yoneyama				U.S. Patent 9,784,954 B2
Ogata					U.S. Patent 9,885,852 B2
Ogata					U.S. Patent 9,904,030 B2
Ori et al				U.S. Patent 10,197,893 B2
Sugita					U.S. Patent 10,254,508 B2
Ogata					U.S. Patent 10,409,032 B2
Maetaki				U.S. Patent 10,539,768 B2
Inukai					U.S. Patent 10,838,166 B2
Ori					U.S. Patent 11,029,488 B2
Ori					U.S. Patent 11,079,573 B2
Yamakawa				U.S. Patent Pub. 2002/0191303 A1
Sakai					U.S. Patent Pub. 2008/0316613 A1
Yamada et al				U.S. Patent Pub. 2009/0080087 A1
Sugita et al				U.S. Patent Pub. 2011/0080647 A1
Nakamura				U.S. Patent Pub. 2015/0248050 A1
Yonezawa				U.S. Patent Pub. 2015/0346465 A1
Ogata					U.S. Patent Pub. 2016/0274443 A1
Ori					U.S. Patent Pub. 2017/0090163 A1
Ori et al				U.S. Patent Pub. 2017/0277022 A1
Maetaki				U.S. Patent Pub. 2018/0045930 A1
Ogata					U.S. Patent Pub. 2018/0136439 A1
Inukai					U.S. Patent Pub. 2018/0348477 A1
Ori					U.S. Patent Pub. 2019/0086645 A1
Okuoka				U.S. Patent Pub. 2019/0391364 A1
Ebe et al				U.S. Patent Pub. 2020/0271903 A1
Ori					U.S. Patent Pub. 2021/0003819 A1.


		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm(ET); subject to flex. schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN A LESTER/Primary Examiner
Art Unit 2872